UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6815


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN NADROSKI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:06-cr-00027-RAJ-JEB-2)


Submitted:   October 14, 2010             Decided:   October 21, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Nadroski,     Appellant Pro Se. Michael Ronald Gill,
Assistant United     States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven Nadroski seeks to appeal the district court’s

order     denying          his      Fed.      R.       Civ.      P.     60(b)       motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                    The order is

not    appealable          unless    a     circuit           justice    or    judge      issues    a

certificate of appealability.                          28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,         369      F.3d        363,      369     (4th       Cir.     2004).

A certificate          of     appealability             will      not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                         When the district court denies

relief    on    the    merits,       a     prisoner          satisfies       this   standard      by

demonstrating         that       reasonable            jurists     would       find      that    the

district       court’s      assessment        of        the    constitutional           claims    is

debatable      or     wrong.         Slack     v.       McDaniel,       529     U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that        the    motion    states      a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at    484-85.         We    have     independently             reviewed       the     record     and

conclude       that    Nadroski         has   not        made    the     requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

                                                   2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3